PER CURIAM.
The former husband raises four issues in this appeal from a final order denying his supplemental petition to modify the parties’ final judgment of dissolution of marriage. We affirm Issues I and II without comment. In Issue III, the former husband argues, and the former wife concedes, that the final order erroneously reflected a time sharing split of 36%-64% when the parties’ time sharing split was actually 40%-60%. We reverse the portions of the final order reflecting this scrivener’s error and remand for recalculation of the former husband’s child support payment to reflect the appropriate time sharing split.
On remand, the trial court should also reconsider the attorney fee award below as the record on appeal does not demonstrate that factors beyond the former husband’s ability to pay were considered. See § 61.16, Fla. Stat. (2015) (providing for fees upon consideration of the financial resources of both parties); Glasgow v. Wolfe, 873 So.2d 483, 484 (Fla. 1st DCA 2004) (remanding for the trial court to make specific factual findings to support and explain its ruling on a motion for attorney’s fees under section 61.16).
AFFIRMED in part, REVERSED in part, and REMANDED.
ROBERTS, C.J., ROWE and MAKAR, JJ., concur.